DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 5-9, 12-14, and 15-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2 and 12 are rejected as being indefinite for implying a security system for receiving authentication input needs to specify more than a single user to gatekeep authentication, when authentication designates multiple people who are authorized against those who are not authorized to use the same device.  It is obvious that a password/fingerprint authentication platform must allow multiple users who have saved credentials.  Without the ability to check for multiple users, this invention would be severely handicapped to be used only by a single user.  Claims 3 and 4 being dependent on claim 2, having the same deficiencies, are also rejected.  Claims 13 and 14 being dependent on claim 12, having the same deficiencies, are also rejected.
Claims 5 and 15 are rejected as being indefinite for the phrase, "wherein there are N fingerprints", wherein it is not clear whether these N fingerprints are in/part of the Lexicon or whether these N fingerprints are the fingerprints detected by the sensor. Claims 6-9, being dependent on claim 5, having the same deficiencies, are also rejected. Claims 16-19, being dependent on claim 15, having the same deficiencies, are also rejected.  These further dependent claims include mathematical language that is worded in such a way to as to make the context difficult to understand.  The examiner recommends to clarify the language to be more comprehensive.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Kirdahy et al. (US 20150333910 A1, published: 11/19/2015), in view of Wang et al. (US 20170308732 A1, filed: 9/9/2014).
Claim 1:  Kirdahy teaches an input method implemented by an electronic device having a fingerprint collection device, the input method comprising:
obtaining a fingerprint of a first user when a text input application runs (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information… entered in the ASCII entry fields [Kirdahy, 0052, FIG. 10])
determining a target lexicon associated with the fingerprint when the fingerprint matches a first prestored registered fingerprint (in step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card [Kirdahy, 0052, FIG. 10]); and
providing, using the target lexicon, at least one candidate word corresponding to a current input event (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]).

Kirdahy does not teach obtaining a fingerprint of a first user on a touchscreen.
However, Wang teaches obtaining a fingerprint of a first user on a touchscreen (determine a first fingerprint recognition area of a touchscreen according to a first user interface [Wang, 0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of Kirdahy to include the touchscreen fingerprint input feature of Wang.


Claim 2:  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  Kirdahy further teaches wherein determining the target lexicon associated with the fingerprint comprises determining a first personal lexicon corresponding to the fingerprint as the target lexicon based on a correspondence between a second personal lexicon of a second user and a second prestored registered fingerprint of the second user (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047]).

Claim 5:  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  Kirdahy further teaches wherein there are N fingerprints, wherein N is an integer greater than one, and wherein the determining comprises identifying a first personal lexicon corresponding to the first prestored registered fingerprint as the target lexicon based on a correspondence between a second personal lexicon of a second user and a second prestored (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047].  In step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]; Examiner's Note: N = at least one fingerprint is compared to information stored in a database for multiple users, and if so, a fingerprint results in a login).

Claim 11:  Kirdahy teaches an electronic device, comprising: a processor (CPU 212 [Kirdahy, FIG. 1B]); and a non-volatile memory (Memory 214 [Kirdahy, FIG. 1B]) configured for storing program instructions which, when executed by the processor, cause the electronic device to:
obtain a fingerprint of a first user on a touchscreen when a text input application runs (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information… entered in the ASCII entry fields [Kirdahy, 0052, FIG. 10]);
determine a target lexicon associated with the fingerprint when the (in step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card [Kirdahy, 0052, FIG. 10]); and
provide a candidate word corresponding to a current input event by using the target lexicon (in step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]).

Kirdahy does not teach a touchscreen; obtain a fingerprint of a first user on a touchscreen.
However, Wang teaches a touchscreen; obtain a fingerprint of a first user on a touchscreen (determine a first fingerprint recognition area of a touchscreen according to a first user interface [Wang, 0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of Kirdahy to include the touchscreen fingerprint input feature of Wang.


Claim 12:  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  Kirdahy further teaches wherein the instructions further cause the electronic device to determine a first personal lexicon corresponding to the fingerprint as the target lexicon based on a correspondence between a personal lexicon of a second user and a second prestored registered fingerprint of the second user (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047]).

Claim 15:  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  Kirdahy further teaches wherein there are N fingerprints, wherein N is an integer greater than one, and wherein the instructions further cause the electronic device to determine a first personal lexicon corresponding to the first prestored registered fingerprint as the target lexicon based on a correspondence between a personal lexicon of a second user and a second prestored registered fingerprint of the second user when one of the N fingerprints is the registered fingerprint (this disclosure relates generally to an account login apparatus allowing users to securely save password and username information [Kirdahy, 0032].  If the username and password input into external electronic device 210 with a graphical user interface requiring an ASCII-enterable username and password match a username and password combination stored within a database, the device displays a "Login Successful," [Kirdahy, 0047].  In step S1112, the user may place or swipe a finger on fingerprint scanner, in order to input fingerprint information. In step S1114, the processor compares the placed or swiped fingerprint to fingerprint information recorded on the microSD card. In step S1118, if the fingerprint matches fingerprint information recorded on the microSD card, the user is granted access to username and password information stored on the microSD card, and the username and password information is entered in the ASCII entry fields of a website or application running on the external electronic device in step S1120 [Kirdahy, 0052, FIG. 10]; Examiner's Note: N = at least one fingerprint is compared to information stored in a database for multiple users, and if so, a fingerprint results in a login).

Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Kirdahy et al. (US 20150333910 A1, published: 11/19/2015) and Wang et al. (US 20170308732 A1, filed: 9/9/2014), and in further view of Liu (US 20160379033 A1, published: 12/29/2016).
Claim 10:  The combination of Kirdahy and Wang, teaches the input method according to claim 1.  The combination of Kirdahy and Wang, does not teach wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, wherein obtaining the fingerprint of a user on a touchscreen comprises obtaining the fingerprint when the user performs an input event in the area of the virtual keyboard.
However, Liu teaches wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, wherein obtaining the fingerprint of a user on a touchscreen comprises obtaining the fingerprint when the user performs an input event in the area of the virtual keyboard (the user terminal has a keyboard that includes a fingerprint recognizer, and the user can touch the fingerprint recognizer of the keyboard when an input area on a currently displayed page is selected [Liu, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of the combination of Kirdahy and Wang, to include the touchscreen fingerprint input embedded within the area displaying a soft keyboard feature of Liu.
One would have been motivated to make this modification to in order to confine fingerprint sensing to the same area where a user is most likely to be using as a text input device.  In the context of authentication, a user is likely already using the keyboard to enter passwords.  Thus, by including the fingerprint sensor within the same area, a user does not have to grasp other areas of the screen when inputting authentication information.  More, innovative authentication inputs that receive both passwords and fingerprints, can be placed in the same area to provide a more intuitive user experience.

Claim 20:  The combination of Kirdahy and Wang, teaches the electronic device according to claim 11.  The combination of Kirdahy and Wang, does not teach wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, and wherein the instructions further cause the electronic device to obtain a fingerprint generated when the first user performs an input event in the area of the virtual keyboard.
However, Liu teaches wherein the touchscreen comprises an area for displaying a virtual keyboard of the text input application, and wherein the instructions further cause the electronic device to obtain a fingerprint generated when the first user performs an input event in the area of the virtual keyboard (the user terminal has a keyboard that includes a fingerprint recognizer, and the user can touch the fingerprint recognizer of the keyboard when an input area on a currently displayed page is selected [Liu, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fingerprint matched against a lexicon to provide a password to an input field invention of the combination of Kirdahy and Wang, to include the touchscreen fingerprint input embedded within the area displaying a soft keyboard feature of Liu.
One would have been motivated to make this modification to in order to confine fingerprint sensing to the same area where a user is most likely to be using as a text input device.  In the context of authentication, a user is likely already using the keyboard to enter passwords.  Thus, by including the fingerprint sensor within the same area, a user does not have to grasp other areas of the screen when inputting authentication information.  More, innovative authentication inputs that receive both passwords and fingerprints, can be placed in the same area to provide a more intuitive user experience.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references replace a fingerprint input as a password, login, or authorization input:
Russo (US 20130272586 A1, published: 10/17/2013)
Park et al. (US 20160299679 A1, published: 10/13/2016)
Hatano (US 20090327744 A1, published: 12/31/2009)
Guo et al. (US 20190098124 A1, filed: 3/14/2016)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145